MEMORANDUM**
Robert Tuggle appeals the grant of summary judgment below. Tuggle failed to exercise his stock options in Columbia before they expired on November 28, 2000. Tuggle’s failure to exercise the options was not excused by the actions of Columbia’s agent, Kate Astle. Astle’s attempts to contact Tuggle on the day his options expired did not prevent him from purchasing the options. Tuggle does not dispute that absent Astle’s phone call, he would have allowed the options to expire due to his own inattention. Therefore, Astle’s cal did not contribute to Tuggle’s falure to perform and his options expired under the terms of the contract. Summary judgment was properly granted since Tuggle did not raise any specific facts showing that there is a genuine issue for trial.
The ruling of the district court is
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.